IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2082 Disciplinary Docket No. 3
                      Petitioner            :
                                            :
                 v.                         :   No. 72 DB 2014
                                            :
                                            :
JOSEPH J. CARLIN,                           :   Attorney Registration No. 3819
                            Respondent      :   (Montgomery County)


                                       ORDER


PER CURIAM:


              AND NOW, this 6th day of August, 2014, upon consideration of the

Certificate of Admission of Disability by Attorney that the respondent is suffering from a

disabling condition which makes it impossible for him to prepare an adequate defense

to disciplinary charges brought against him, it is hereby

              ORDERED that the Joseph J. Carlin is immediately transferred to inactive

status pursuant to Rule 301(e), Pa.R.D.E., for an indefinite period and until further Order

of the Court, and he shall comply with Rule 217, Pa.R.D.E. All pending disciplinary

proceedings shall be held in abeyance, except for the perpetuation of testimony and the

preservation of documentary evidence.